DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election 
01.	Responding to the 10/16/2020 "Restriction Requirement," the 6/1/2021 again elects, Species C (the "second embodiment," which is directed to the embodiment described with respect to FIG. 9). The Response to the Non-Responsive communication just confirms that claim 13 is not directed to the elected, and now contends the election is with traverse because there will not be burden on examination—this after initially electing Species C without traverse; see the 12/16/2020 Response.
The 6/1/2021 Response's traversal however is a general contention only alleging that examining all of the claims would not be undue burden on examination. Accordingly, the traversal is considered and found to be a general allegation, and the election, therefore, is construed to be without traverse. See M.P.E.P. § 818.03(a). 
The Response confirms that claim 13 is not directed to the elected embodiment. 
Claim 14, however, is also NOT directed to Species C (described with respect to FIG. 9) because the particulars of claim 14 find support, expressly in NOT FIG. 9. See, for example, [0102] of the PGPUB corresponding to this application, expressly stating "in the pixel structure of the second embodiment shown in FIG. 9, a material having a refractive index of about 1.55 to 1.60 is used as the material of the on-chip lens 48, whereas in the modification of the second embodiment of FIG. 12, a material having a refractive index of about 1.60 to 2.00, which is higher than that, is adopted. By using a material having a high refractive index as the material of the on-chip lens 48 in this manner, the difference in refractive index from the second wall 100 is increased, and color mixing can be further suppressed." 
Accordingly, claim 14 is also withdrawn from further consideration as being drawn to a non-elected invention. See 37 CFR § 1.142(b). 
In summary, claims 13 and 14 are withdrawn as directed to non-elected embodiments. 
The 10/16/2020 Restriction Requirement is proper, it is maintained, and it is now made Final.
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claims 8 and 12 are rejected under 35 U.S.C. § 112(b) 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention.
Specifically, in claims 8 and 12 "the on-chip lens" lacks antecedent basis.
Claims 8 and 12, therefore, have indefinite scopes. 
Accordingly, claims 8 and 12 violate 35 U.S.C. § 112(b) for failing to particularly point out and distinctly claim the subject matter Applicant regards as the invention. 
Correction is required. 35 U.S.C. § 112(a) requires the originally filed specification to contain a written description of the claimed invention. And 35 U.S.C. § 132(a) prohibits any "amendment [from] introduc[ing] new matter into the disclosure of the invention." Accordingly, new matter should not be introduced by either addition or deletion. And any amendment to the claims, therefore, must have support in the portion(s) of the originally filed specification describing the elected invention. 
Prior Art Rejections of the Claims 
04.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or 
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
05.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1-8, 10-12, 15, and 16 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Pre-Grant Publication [hereinafter "PGPub"] PGPUB US 2015/0270298 of a U.S. patent application for inventor Lin et al. [hereinafter "Lin-I"]. 
Lin clearly describes a product anticipating the products of the claims.
With respect to claims 1, 2, 5, 15, and 16, for example, the product described with respect to FIG. 8 
For example, with respect to claims 1 and 2, Lin describes a solid-state imaging device (the title) comprising a first wall 113/111/109 provided between a pixel and a pixel arranged in a grid (and therefore two-dimensionally) to isolate the pixels P, wherein the first wall includes at least two layers (109 and 111) including a light shielding film 109 of a lowermost layer and a low refractive index film 111 of which refractive index is lower than the light shielding film (because 109 is a metal, see, for example, [0023]) and 111 is an insulating layer (see, e.g., [0024]). 
With respect to claim 3, see, for example, layers 109, 111, and 113.
With respect to claim 4, the recitation is trivially met because compounds are organic or inorganic. 
With respect to claim 6, the first wall includes film 113. Absent more, layer 113 is deemed to have the function of preventing "corrosion." 
With respect to claim 7, absent more, layer 113 is on an upper side and isolates the pixels from non-pixels. 
With respect to claim 10, the recitation is trivially met because compounds are organic or inorganic. With respect to claim 1, for example,
With respect to claim 11, the refractive index of 113 is lower than the refractive index of 109. 
07.	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Lin-I, further in view of PGPUB US 20140339606 to "Lin-II." 

Lin-I is silent on whether a second wall, trapezoidal, can be used over the first wall. The art however well recognizes the suitability of such a modification. See, for example, Lin-II, the front page. It is noted that claim 9 does not define a directional reference vector. Up and down therefore are not distinct. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified the product Lin-I describes by including a second, trapezoidal wall over the first wall, as taught suitable by Lin-II to shield the pixels.
CONCLUSION
08.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814